           Case 4:20-cv-00204-RP-CFB Document 1 Filed 06/29/20 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA
                                 CENTRAL DIVISON

SARAH HURM,

        Plaintiff,

vs.                                                       Case No. 4:20-cv-00204

BERGMAN FOLKERS PLASTIC
SURGERY, DR. RONALD BERGMAN, and
ROBYN BARTHOLOMEW,

        Defendants.

                                    NOTICE OF REMOVAL



        Pursuant to 28 U.S.C. § 1441(c)(1) and Local Rule 81a, Defendants, Bergman Folkers

Plastic Surgery, Dr. Ronald Bergman, and Robyn Bartholomew, by and through their attorneys,

file this Notice of Removal of an action filed in the District Court of Iowa, Polk County, entitled

“Sarah Hurm v. Bergman Folkers Plastic Surgery, Dr. Ronald Bergman, and Robyn

Bartholomew” now pending there as civil action No. LACL147522. In support of this notice,

Defendants state as follows:

        1.      Filed concurrently herewith, pursuant to Local Rule 81a, are copies of all process,

pleadings, and orders filed in the state case. Those documents as of the date of this notice, are as

follows:

                          a. Petition and Jury Demand (Exhibit 1)

                          b. Civil Original Notice (Exhibit 2)

                          c. Amended Petition and Jury Demand (Exhibit 3)

                          d. Amended Original Notice (Exhibit 4)
         Case 4:20-cv-00204-RP-CFB Document 1 Filed 06/29/20 Page 2 of 5




                           e. Acceptance of Service by Defendants (Exhibit 5)

                           f. Appearance on Behalf of Defendants (Exhibit 6)

         2.     No other pleadings or orders have been entered in the pending state court action.

         3.     There are no pending motions in the state court that will require resolution by this

court.

         4.     As of the date of this Notice of Removal, the names of counsel and law firms that

have appeared in the state court lawsuit are:

         Matthew Brick                                 Stacie M. Codr
         BRICK GENTRY, P.C.                            Abigail L. Wallace
         6701 Westown Parkway, STE 100                 FINLEY LAW FIRM
         West Des Moines, Iowa 50266                   699 Walnut Street, Suite 1700
         Tel: 515.274.1450                             Des Moines, IA 50309
         Fax: 515.274.1488                             Tel: (515) 288-0145
         matthew.brick@brickgentrylaw.com              Fax: (515) 288-2724
         ATTORNEY FOR PLAINTIFF                        scodr@finleylaw.com
                                                       awallace@finleylaw.com
                                                       ATTORNEYS FOR DEFENDANTS

         5.     A copy of this Notice of Removal will be promptly served upon Plaintiff and filed

with the clerk of the state court.

         6.     This Notice of Removal has been filed within 30 days after service of the

Amended Petition. Defendants accepted service of the Amended Petition on or after June 9,

2020. The Notice of Removal is therefore timely under 28 U.S.C. §1446(b).

         Attached as Exhibit 3 is a true and correct copy of the Amended Petition on file in the

Iowa District Court for Polk County. The Amended Petition was filed on May 14, 2020.

         7.     Defendants were served with the Amended Petition and Original Notice on June

9, 2020. A true and correct copy of Defendants’ Acceptance of Service is attached to this filing

as Exhibit 5.
        Case 4:20-cv-00204-RP-CFB Document 1 Filed 06/29/20 Page 3 of 5




       8.      Plaintiff’s Amended Petition asserts the following claims: Count I) Retaliatory

Discharge in Violation of Public Policy; Count II) Tortious Discharge in Violation of Public

Policy; Count III) Wage Claim; Count IV) Violation of the Fair Labor Standards Act; and Count

V) Violation of OSHA § 11(C).

       9.      Plaintiff’s Counts IV and V assert violations of the Occupational Safety and

Health Administration and the Fair Labor Standards Act. As such, these causes of action are

created by and arise under federal law and federal law provides any right to relief. Accordingly,

this Court has original jurisdiction over those claims pursuant to 28 U.S.C. § 1331.

       10.     This Court has supplemental jurisdiction over Plaintiff’s Counts I, II, and III

pursuant to 28 U.S.C. § 1367. To the extent Counts I and/or II implicate questions of federal law,

this Court would have original jurisdiction pursuant to 28 U.S.C. § 1331.

       11.     Lastly, Plaintiff’s Amended Petition, on its face, asserts that federal jurisdiction

is proper pursuant to 28 U.S.C. §§ 1331, 1367. See Amended Pet. ¶ 6.

       12.     Accordingly, as several of Plaintiff’s claims arise under the laws of the United

States, this Court has original jurisdiction of this action pursuant to 28 U.S.C. § 1331 and

supplemental jurisdiction over Plaintiff’s claims that do not arise under federal law pursuant to

28 U.S.C. § 1367. Therefore, Defendants are entitled to remove this action pursuant to 28 U.S.C.

§1441(c)(1).

        WHEREFORE, Defendants, Bergman Folkers Plastic Surgery, Dr. Ronald Bergman,

and Robyn Bartholomew, pray that civil action No. LACL147522 now pending in the Iowa

District Court for Polk County, be removed to the United States District Court for the Southern

District of Iowa, Central Division.

Dated: June 29, 2020
Case 4:20-cv-00204-RP-CFB Document 1 Filed 06/29/20 Page 4 of 5




                            /s/   Stacie M. Codr
                                  Stacie M. Codr, AT0001502


                            /s/   Abigail L. Wallace_______________
                                  Abigail L. Wallace, AT 0012801
                                  FINLEY LAW FIRM
                                  699 Walnut Street, Suite 1700
                                  Des Moines, IA 50309
                                  Tel: (515) 288-0145
                                  Fax: (515) 288-2724
                                  scodr@finleylaw.com
                                  awallace@finleylaw.com

                                  Attorneys for Defendants
        Case 4:20-cv-00204-RP-CFB Document 1 Filed 06/29/20 Page 5 of 5




                               CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a true and correct copy of the above and

foregoing instrument was properly forwarded to all counsel of record as listed below by:

              United States Mail, postage prepaid and sealed;

       _____ United States Certified Mail, postage prepaid and return receipt requested;

       _____ Hand Delivery;

       _____ UPS / Next Day Air;

       _____ Facsimile Transmission;

         X    Local Rule 16.317 Electronic Filing (IA District Ct.); and/or

         X    Email (pdf)

on June 29, 2020.

Matthew S. Brick
BRICK GENTRY, P.C.
6701 Westown Parkway, STE 100
West Des Moines, Iowa 50266
Tel: 515.274.1450
Fax: 515.274.1488
matthew.brick@brickgentrylaw.com



                                            /s/     Abigail L. Wallace
                                                    Abigail L. Wallace, AT0012801
